 VAN NUYS PUBLISHING CO.Van Nuys Publishing CompanyandKeithR.WagnerandRichardLeeSmith.Cases31-CA-463 and 31-CA-553September 14, 1967DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND ZAGORIAOn May 25, 1967, Trial Examiner William E.Spencer issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and wasengagingin certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatit cease and desist therefrom and take certain affirm-ative action, as set forth in the attached Trial Ex-aminer'sDecision. The Trial Examiner also foundthat the Respondent had not engaged in other unfairlabor practices alleged in the complaint. Thereafter,the Respondent filed exceptions to the Trial Ex-aminer's Decision together with a supporting brief.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board hasdelegated its powers in connection with this case toa three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in these cases, andhereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, only to the ex-tent consistent with this Decision and Order.The Respondent excepts, among other things, tothe Trial Examiner's finding that the RespondentdischargedKeithWagner and Wayne Grovesbecause of their union activities in violation of Sec-tion 8(a)(3) of the Act. The Respondent contendsthat these individuals were discharged for miscon-duct in the course of their employment and notbecause of their union activities.The record shows the following facts:On the night of July 20, 1966, Groves was in-structed to use a truck rented by the Respondentfrom Sam's-U-Drive in "spotting" newspapersalong his route.' While maneuvering the truck intoa loading position, Groves collided with a gatepostin the Respondent's driveway, causing damage toa mirror frame and to the door to which it was at-tached.He did not report this accident. Shortlythereafter, in the early morning of July 21, 1966,Wagner used the same truck to spot newspapersalong his route and on returning also became in-volved in a collision, causing damage to a fender.Wagner did not report this accident on his arrival.'Spotting is the droppingoff ofbundles of newspapers at designatedspots along an assigned route wherethey are picked up by newsboys whodeliver them to customers415Thereafter,Wagner returned the vehicle toSam's-U-Drive, followed by Groves who drove acompany pickup truck for the purpose of transport-ing Wagner back to the Respondent's plant. Neitheremployee reported the damage immediately to therental office. However, it was discovered when anemployee of the rental company inspected the vehi-cle.He reported the damage to the rental office.Wagner was then questioned by a representative ofthe rental company concerning the damage. Wagnerthen admitted that he and Groves had damaged thevehicle, and signed an invoice noting this damage.Neither employee reported the incident upon returnto the Respondent's plant, allegedly because no su-pervisory personnel to whom such a report could bemade were then available. Both employees returnedto their homes.On the evening of July 21, the accidents were re-ported to Jack Allen, Respondent's dock foreman,by Floyd Kotowski, a dockworker who hadoriginally signed for and received the rented vehi-cle.'He had observed the damage and had pre-viously discussed the matter withWagner andGroves. Kotowski testified that in reporting theincident he was concerned about his own liabilityas the individual signing for the rented vehicle.On the following day, July 22, Robert Meneley,Respondent's comptroller, telephoned Allen for in-formation after receiving a bill from Sam's-U-Drivewhich included an amount for damage sustained bythe rented vehicle. Allen advised Meneley that hedid not have complete information as neither driverhadapparentlysubmittedaccidentreports.Meneley and Allen both testified that Allen alsostated his intention to discharge both drivers if oninvestigation he found out that they had not filed ac-cident reports as required by the Respondent. Theyfurther testified thatMeneley cautioned Allenagainst discharging Wagner and Groves until theyhad made a complete report to the Respondent's in-surance carrier.On the night of July 22, or the early morning ofJuly 23, when Groves next reported for work,Allen questioned him about the damage done to thetruck.Groves admitted his responsibility and wasrequested by Allen to file an accident report withtheRespondent's insurance carrier. Allen talkedwith Wagner shortly thereafter and in the course oftheir conversationWagner admitted responsibilityfor the damage he did to the truck. Allen alsodirectedWagner to report the accident to theRespondent's insurance carrier.On Monday, July 24, both employees filed ac-cident reports with the Respondent's insurance car-rier and, after completing their deliveries on themorning of July 25, they were discharged by Allenwho told them mat he was taking this actionzThere is no evidence in we record to support the Trial Examiner'sconclusion that Kotowski was employed by Respondent as a foreman167 NLRB No. 55 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDbecause of their failure to report the accidents to theRespondent.No one contends that Groves and Wagner did nothave an affirmative duty to report the accidentswhen they occurred. Further, no explanation is of-fered by either employee for their failure to reportthese accidents to the Respondent immediatelyafter they occurred, nor do they explain their failureto call the attention of the rental company to theseaccidents prior to their being questioned. The TrialExaminer finds, however, that the reason assignedby the Respondent for the discharge of these em-ployees is pretexual and that the employees were,in fact, discharged because of their union activities.We do not agree.In order to sustain a finding that the Respondentdiscriminatorily dischargedWagner and Groves,the record must support a finding that the Respond-ent took such action because it either knew or atleast suspected their participation in protected ac-tivity.Proof of such motive, however, cannot bepresumed merely by establishing the existence of aunion animuson the part of a company.3With respect to the activities of Groves andWagner, the record shows only that these in-dividuals signed union cards during an organiza-tionalcampaign which took place away from theRespondent's premises. Shortly thereafter, and ap-proximately 1 month before they were discharged,Allen did question these men concerning the Unionthen engaged in organizational activities, askedthem if they had furnished the Union a list of em-ployees' names and addresses, and threatened todischarge anyone who was involved in union af-fairs.Both men denied any knowledge of theUnion's activities, denied rendering any assistanceto the Union, and did not admit to having signedunion cards.We are unable to agree with the Trial Examiner'sconclusion that the "reasons advanced by Allen fortheWagner and Groves discharges were largelypretextuous and are not realistically separable froma strong antiunionmotivation." To the contrary, wefind, on the basis of the entire record, that theGeneral Counsel has not proved by a preponde-rance of the evidence that the Respondent's ex-pressed reason for the discharges of Wagner andGroves was a pretext. Accordingly, we shalldismiss the allegationsof the complaint that theRespondent had discharged employees Wagner andGroves in violation of Section 8(a)(3) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respond-ent.Van Nuys Publishing Company, Van Nuys,California, its officers, agents, successors, and as-signs, shall:1.Cease and desist from:(a) Interrogating employees concerning theirunion activities or threatening them with dischargefor engagingin unionactivities.(b) In any like or related manner interferingwith, restraining, or coercing employees in the exer-cise of the rights guaranteed in Section 7 of the Act,except to the extent that such rights may be affectedby an agreement requiring membership in a labororganization, as authorized in Section 8(a)(3) of theAct, as modified by the Labor-Management Re-porting and Disclosure Act of 1959.2.Take the following affirmative action whichthe Board finds will effectuate the policies of theAct.(a)Post at its place of business in Van Nuys,California, copies of the attached notice marked"Appendix."4 Copies of said notice, on forms pro-vided by the Regional Director for Region 31, afterbeing duly signed by the Respondent's authorizedrepresentative, shall be posted by the Respondentimmediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, inconspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(b)Notify the Regional Director for Region 31,inwriting,within 10 days from the date of thisOrder, what steps have been taken to complyherewith.IT IS FURTHER ORDERED that the complaint be,and it hereby is, dismissed, insofar as it alleges thatthe Respondent violated Section 8(a)(3) of the Act.SHandley Manufacturing Corporation,108 NLRB 1641, 16504 In the eventthat this Order is enforced by a decree of a United StatesCourt of Appeals, there shall be substituted for the words "a Decision andOrder" the words "a Decree of the United States Court of Appeals En-forcing an Order "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify you that:WE WILL NOT interrogate employees con-cerning their union activities or threaten themwith discharge for engaging in union activities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed in Section7 of the Act, except to the extent that suchrights may be affected by an agreement requir-ingmembership in a labor organization, asauthorized in Section 8(a)(3) of the Act, as VAN NUYS PUBLISHING CO.417modifiedby the Labor-Management Reportingand DisclosureAct of 1959.VAN NuysPUBLISHINGCOMPANY(Employer)II.THE LABOR ORGANIZATION INVOLVEDPackage and General Utility Local No. 396, Interna-tionalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, hereinaftercalled the Union, is a labor organization within the mean-ing of the Act.DatedBy(Representative)(Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 215W. 7th Street, 10th Floor, BartlettBuilding,LosAngeles,California90014,Telephone 688-5801.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWILLIAM E. SPENCER, Trial Examiner: Upon chargesfiled by Keith Wagner on August 4, 1966, and by RichardLee Smith on November 4, 1966, the General Counsel ofthe National Labor Relations Board, the latter hereinaftercalled the Board, issued his complaint dated December13, 1966, against Van Nuys Publishing Company, theRespondent herein, alleging that the Respondent violatedSection 8(a)(1) and (3) of the National Labor RelationsAct, as amended, hereinafter called the Act, by discharg-ing and thereafter refusing to reinstate its employees,Keith Wagner, Richard Lee Smith, and Wayne Groves,because of their union and concerted activities, and en-gaged in other conduct independently violative of Section8(a)(1) of the Act. The Respondent in its timely filedanswer denied that it had engaged in the alleged unfairlabor practices.Pursuant to notice a hearing on the General Counsel'scomplaint, with all parties participating, was held by mein Los Angeles, California, on February 23 and 24, 1967.On the basis of the entire record in this proceeding, myobservation of witnesses appearing before me, and con-sideration of the briefs filed with me by the GeneralCounsel and the Respondent, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, a California corporation with its principaloffice and place of business located in Van Nuys, Califor-nia, is engaged in the publication and distribution of anewspaper in which nationally sold products are adver-tised.During a material period the Respondent's gross in-come from the operation of its newspaper exceeded$200,000, and in the course and conduct of its businessoperations, it received newsprint valued in excess of$50,000 from sources located outside the State of Califor-nia.'These findings are based on Burner's testimony,for the most part notspecifically denied,though Allen's testimony on conversation betweenhimself and Burner differ in some respects on what was said. I found Al-III.THE UNFAIR LABOR PRACTICESA.Organizational HistoryOn May 22,1966, an organizational meeting of inde-pendent driver-spotters,or owner-operators,occurred atthe home of employee Lennon Nelson,and unionauthorization cards were signed.On June 1,the Unionfiled a representation petition,but it was subsequentlywithdrawn.On July 20,the Union filed its second peti-tion,and a hearing thereon washeld on August 25. OnSeptember 16, the Board'sRegional Director issued hisdecision dismissing the petition on the ground that theunit sought by the petitioner was inappropriate.B. Interference, Restraint, and CoercionEvidence of independent 8(a)(1) violations was limitedto alleged statements of Jack Allen, Respondent's dockforeman.With authority responsibly to direct the activi-ties of rank-and-file employees and to hire and fire, thereis no questionthat Allen isa supervisor within the mean-ing of the Act and that the Respondent is bound by hisstatements and conduct as found herein.On the dayfollowing the organizational meeting at em-ployee Nelson's home he told employee Clarence Bomer,who had participated in that meeting, that the employeeshad chosen the wrong time to "go union." When theUnion withdrew its first representation petition, Allentaunted Bomer, saying, "Uh huh, now, where is yourpower now?" During this same conversation, Bomer toldAllen thathe knew the minute he signed a union card hewas writing his own dismissal.AccordingtoBomer,Allen replied, "Well, you win some, and you lose some."Further according to Bomer, "During the same conversa-tion he [Allen] said, as much as he had done for LennonNelson, that he was definitely going to fire him." On Oc-tober 24, after the Union's second petition had beendismissed, and on an occasion when Allen discharged anemployee, Richard Lee Smith, Allen told Bomer, in aloud voice, ". . . the Union has failed ... You are s - t outof luck for a year."iShortly after the Union filed its June 1 representationpetition,Allen asked Keith Wagner, a driver, if he hadanything to do with the Union, and said that if he foundWagner or anyone else had anything to do with the Unionhe would fire them. A few days later Allen told Wagnerthat employees Bomer,Hawkins,and Nelson had "a lotto do with the Union" and they would be the first to go,that if Bomer did "anything wrong" he would go. On alater occasion, prior to June 17, Allen told Wagner thatthe Union would not be able to come into the plant if he,Allen, had anything to do with it, and that he had ways ofgetting rid of anybody that had anything to do with theUnion. During none of these conversations did Wagnerreveal that he had joined the Union although he had, infact, signed an authorization card.len's versionof the contextin which he,accordingto Bomer, said "youwin some, andyou losesome"convincingbut otherwisecredit Bomer. 418DECISIONS OF NATIONALIn early June,Allen asked Wayne Groves, a driver, ifhe knew anything about theUnion,who was in theUnion,ifemployeesNelson,Hawkins, or Smith hadanythingto do with the Union,or, together with Bomerwere in theUnion, and when Grovesgave a negativeanswer said thathe knew theywere trying to get theUnion in, that ifanyone signed a union cardthey wouldbe let go, or he wouldfind waysto get rid of them.Allen,in talkingto Groves, referredto "Brother Bomer" and"Brother Nelson."In June, Nelson andHawkins leftRespondent'semploy butthere is no support fortestimonythat theywere discharged.On a later dateAllen asked Groves aboutthe scheduled representationelection andwhether,with Nelson and Hawkins gone,they reallyhad a chance.Groves repliedthat he did notknow.AfterWagner returned from a summer training campon July 2, Allenasked himif he had gotten a list of thedrivers to be usedby theUnion in organizationalactivi-ties;Wagner said he had not;Allen said hehad heard thatWagner had gottensucha list and if he found out he had,he would befired; thata lot of changes had been madewhileWagner was in camp,and he hadgotten rid ofseveral people on accountof the Union; that Wagnershouldn't think that he, Allen,couldn't get rid of him if hefound out Wagner hadanythingto do with the Union.Allen also asked Groves if he had takena list of namesand telephone numbersfrom Allen's deskand given themto a unionrepresentative, and when Grovesreplied in thenegative,asked him if Wagner hadtaken any names andtelephone numbers.Groves againreplied in the negative.The foregoingfindingsare basedon the testimony ofWagner and Groves, not specifically denied by Allen.The Respondentin itsbriefarguesthatGroves andWagner being mistakenor untruthful in other portions oftheir testimony are not properlycredited on statementsthey attributed to Allen;that duringthe period when thealleged statements were madeWagner and Groves werenot, to Allen's knowledge,included in the bargaining unitsought by the Union,and were not knownto Allen asbeing affiliatedwith or favoring the Union, and thereforethey shouldnot be held to have beencoerced by anythreatsmade by Allen.It istrue,I think, that Wagner and Groveswere not ac-curate in all their testimony as, for example,indicatingthatNelsonand Hawkins were dischargedwhen ap-parently theyquit,and perhapsnot wholly truthful intheir respective accounts of their discharges - to bediscussed hereinafter.I am not persuaded,however, thatI should discredittheir undisputedtestimonywhen Allenwas available to testify and did testifyas to other matters,and threats did not losetheir force and character asthreats even werethey directedto employees outside theproposedbargaining unit,and were not, in all instances,effectuated.Also, though admittedlysome statements at-tributed to Allen, particularlyin the testimony of Bomer,occurredduring discussions pro and conthe Union inwhich Allen freely participated,such discussions did notprivilegeAllen,a supervisorwith authority to hire andfire and onewho exercised such authority,to engage inthe type ofinterrogationsand coercivestatements relatedin the testimonyof the threeemployeesas set forthabove.Ifind that the Respondent,by itsunlawful interroga-tion of employees concerning their union affiliation andLABOR RELATIONS BOARDactivities,and the union affiliation and activities of fellowemployees;and by threats of discharge directed at em-ployees engaging in union activities,interferedwith,restrained,and coerced its employees in violation of Sec-tion 8(a)(1) of the Act.C.The Discharges of Keith Wagner and Wayne GrovesWagner was employed by Respondent in February1964,Groves in September 1965. Both started asdockworkers and later drove Respondent's own trucks inspotting papers for home delivery by the route carriers.On July 20, 1966, Groves,according to his testimony,was instructed to use a truck rented from Sam's-U-Drivefor use on his delivery route.While making his approachto Respondent's dock,Groves bent the mirror frame ofthe rented truck on the gate post and appears to havedented one of the front doors. When Floyd Kotowski, thedock foreman,came by Groves told him what had hap-pened and Kotowski helped him repair some of thedamage to the mirror frame. Wagner used the same rentaltruck for spotting papers on his route that evening and onreturning the truck early the next morning scraped theright fender.Wagner returned the truck to Sam's-U-Driveand was accompaniedby Grovesin a companypickup truck in order to provide conveyance back to theplant.Thiswas customary procedure.There were two women on duty at Sam's-U-Drivewhen Wagner returned the rental truck,a Louis Brooks,whose duties were checking in and out of equipment, andAnn Freeman,officemanager.On discovery that somedamage had been done to the truck, Brooks questionedWagner and Wagner,according to his testimony, ad-mitted that he had scraped the fender. He told Brooksthat he did not know who had damaged the mirror but,again according to his testimony, he went out to thepickup truck and asked Groves if he knew about thisdamage and Groves told him that he, Groves, wasresponsible for this damage. Wagner then returned to theofficeand gave Brooks the information she hadrequested.According to him he asked that a report on thedamage be made to Allen.He signed the slip furnished byBrooks admitting damage to the truck. Wagner andGrovesthen returned to the plant.Neither Allen norPorter, the night watchman,was at the plant at that hourand Wagner and Groves punched out without reportingon damage to the rented truck.On the following Saturday, July 23,when Groves re-ported for work Allen questioned him about the damagedone the rental truck.2 Groves admitted that he wasresponsible for damage to the mirror. Allen instructedhim to fill out an accident report with the insurance com-pany. When Wagner checked in on the same date, Allenasked him why he had not reported on the damage to therental truck,and Wagner replied that he had reported tothe clerk at Sam's-U-Driveand that she had said shewould call Allen in the matter.Wagner, also, was in-structed to make out a report to Respondent's insurancecompany. On the following Monday, July 25, Groves andWagner made the required reports to the insurance com-pany. Both worked that day. After punching out, Grovesand Wagner were discharged.They were interviewed in-dividuallyby Allen and told that theywere beingdischarged for not making the required reports to Allenon the damage to the rental truck.Wagner explained that2Fnday, July 22, was not a working day for Wagner and Groves VAN NUYS PUBLISHING CO.in reporting the damage to Sam's-U-Drive heunderstoodthat Allen would be contacted in the matter, and both heand Groves thought that this was all that was required inmaking a report.Theyalso called attention to the un-disputed fact that neither Allen nor the night watchmenwere on duty when they returned to the plant after return-ing the rental truck,and therefore there was no one to re-port to orally at the plant.Allen testified that all drivers except owner-drivers'were instructed to report accidents and were given kitscontaining all the various forms required to be filled in atthe time the accidents occurred.Admittedly,such kitswere in the glove compartment of company owned trucksbut no such kit was in the rental truck used by Wagnerand Groves on the occasion in question.It is assumedhowever that they were familiar with the forms suppliedfor reporting accidents and presumably it was possible forthem to have obtained such forms and to have executedthem in the approved manner.Grovestestified,however,that he did not understand that these forms were requiredin minor damage to a truck such as occurred here.The envelope containing the accident report kit bearsthis text:WHAT TO DOIN CASE OF AN ACCIDENT1.Stop at once and investigate.2.Care for the injured by obtaining competentfirst aid and calling doctor or hospital if necessary.3.List all possible witnesses and obtain signedwitness cards whenever possible.4.Complete preliminary report at scene of ac-cident.5.Report at once to your supervisor - bytelephone or in person.Contained inside the envelope are witness cards, to befilled out at the location of the accident, a preliminary ac-cident report form with space provided for specifyingdamage to property to others and listing the injured, etc.Allen's version of the discharge action was that he firstlearned of the damage to the truck from ForemanKotowski on the evening of July 21 and that he thenchecked and found that no accident report had been filed;that on the following day he received a call from the Com-pany's comptroller, Robert Meneley, stating that he hadreceived a bill from Sam's-U-Drive for damage to arented vehicle and inquiring if appropriate reports hadbeen made to the Company's insurance carrier; Allenreplied that he had heard of the accident but had receivedno reports, that he would check into the matter and ifWagner and Groves had failed to make the appropriateaccident reports, he would discharge them; Meneley in-sisted they not be discharged until they had filed therequired reports with the insurance carrier. Allen furthertestified that inasmuch as neither Wagner nor Groveswere on duty that day, he was unable to question themuntil they reported for work on the evening of July 23.According to Allen he then questioned Wagner andGroves individually and each disclaimed responsibilitybut blamed the other, whereupon he called both to his of-fice and pursuant to such a confrontation they admittedhaving been involved in separate accidents. On July 25,having confirmed that Wagner and Groves had filed therequired reports with the Company's insurance carrier,and upon their completion of their respective spotting419runs, Allen discharged them, purportedly for failure to re-port their accidents.Sam's-U-Drive's employee, Brooks, testified thatwhen Wagner returned the rented truck and after it hadbeen ascertained that there was some damage to the rightfront fender of the vehicle and to the mirror and door onthe right side, she attempted to establish the identity ofthe person or persons who were driving at the time thedamage occurred but Wagner denied such knowledge andsaid he was only returning the vehicle on behalf of theCompany. Freeman, in corroboration of Brooks, testifiedthat she overheard the entire conversation betweenWagner and Brooks, and that he also denied knowledgeof the identity of the person driving the truck at the timethe damage was sustained in response to her own inter-rogation. According to these witnesses for the Respond-ent,Wagner was then requested to sign a receipt for thedamaged truck and instructed to have the Company noti-fy Sam's-U-Drive concerning the individual who was in-volved in the accident. Wagner agreed to sign but wasreluctant to do so because, according to him, he hadnothing to do with the accident himself. These companywitnesses denied that Wagner asked them to report thematter to Allen, or that he gave them Allen's phonenumber - as Wagner testified he did.By letter addressed to Meneley and signed by an in-surance department officer of Sam's-U-Drive, dated Au-gust 8, 1966, the latter advised Respondent, apparentlyupon request, that the damaged vehicle was returned bya person presumed to be Wagner; that the latter stated heknew nothing of the accident and was requested to havepersons involved in it contact Sam's-U-Drive; that the in-formation was not thereafter furnished; and that approxi-mately a week after the return of the vehicle "two youngmen" inquired about the amount of the repair but no men-tion was made of the circumstances regarding the ac-cidentand the two did not revealtheirnames.Presumably, this letter was introduced in corroborationof the testimony of Brooks and Freeman and doubtlesswas solicited by the Respondent shortly after the filing ofunfair labor practice charges by Wagner on August 4.ConclusionsIhave no doubt that both Wagner and Groves knewthat they were required to report promptly on any ac-cident which involved a company owned or companyrented truck which occurred while they were driving thesaid vehicles. Kits were furnished with company trucksfor reporting accidents, and doubtless they could have ob-tained these forms had they considered it necessary. Ifind credible their explanation that they did not considerthat they were required to fill out these highly detailedforms when the damage to the vehicle they were drivingwas as relatively minor as it was here. A mere glance atthese kit forms shows that they were intended for useprimarily in accidents which involved some injury to per-son or persons. Groves on an earlier occasion, about July2, had an accident while driving a company turck, whichinvolved another vehicle. On that occasion he returned tothe plant, reported orally to Allen on the accident, and atAllen's direction filled out an accident report on the backof a maintenance slip - not on any of the forms providedin the kit previously referred to. The amount of damagein this earlier accident far exceeded that encounteredhere. I also think it was an extenuating circumstance thatno one was on hand to report to orally at the time Wagner310-5410-70-28 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Groves returned to the plant. Obviously, if Allen hadno motive in effectuating the discharges other than requir-ing conformity to company rules he would have takensuch matters into consideration.This is not to say that Iam substituting my judgment for his as to what con-stituted cause for discharge.I am well aware that as far aswe are concerned he could have discharged Wagner andGroves for wearing loud neckties - provided that was thereal cause of the discharge.But in deciding between causeand pretext we must take the element of reasonablenessinto consideration,and from my observation of Allen andhearing him testify I have concluded that normally hewould follow a course of reasonableness and would notdischarge two employees who only a week before hadreceived a salary increase-evidence of their satisfactori-ness as employees-in an arbitrary or capricious manneror without first weighing the factors in their favor.There was a good deal of evidence taken from Re-spondent'switnesses tending to prove that Wagner andGroves denied their involvement in damage to the truck,lied about it, etc., and it may well be that they were notentirely accurate in all their testimony.Perhaps Wagner,contrary to his testimony, did deny knowledge of whatperson or persons caused the damage to the truck whenreturning it to its owners, Sam's-U-Drive,but creditingRespondent'switnesses on the point,itmay well be thathe considered that this was something to be settledbetween Sam's-U-Drive and the Company, for it makesno sense whatever to suppose that he believed he couldkeep the matter of a scraped fender a secret from Allen;the report he signed when he turned in the truck at Sam's-U-Drive would belie any such intention; and it makeseven less sense that Groves would engage in concealmentof having damaged the mirror and dented one of the doorswhen the dock foreman came upon him shortly after theincident and helped him repair the damage.In short, I donot credit Allen's testimony that he had to call Wagnerand Groves in jointly,arranging a confrontation, beforehe could find out who was responsible for what damage.Wagner andGrovesdenied that there was any such con-frontation and I credit them.Itmay be that Wagner was also in error in histestimony that he requested Brooks to notify Allen ofdamage to the truck though I entertain some considerabledoubt in the matter. In any event, he would know that areportwould be made to the Company by Sam's-U-Drive,whether he requested it or not, and such a reportwas in fact made to Respondent's comptroller within 48hours.Finally, the damage to the rented truck was relativelyminor,the repairs coming to a total of less than $90, andthat doubtless covered by Respondent's insurance. Whilethe amount is not broken down between the damage oc-curring while Groves was driving and that attributable toWagner,itmust have been slight indeed as to the former.As previously noted, Groves' earlier accident, involvingdamage to the vehicle of a stranger,was much costlierthan the total damage suffered here, but no disciplinarymeasures were inflicted on Groves, even to the degree ofa reprimand,at that time.Respondent does not, in fact,stress the amount of the damage but relies,for its defense,entirely on Wagner's and Groves'failure to make a reporton the accident.Turning to the other side of the ledger,we have a wholeseries of antiunion statements madeby Allen to bothWagner and Groves, threats to find a pretext for discharg-ing anyone that Allen ascertained to be supporting theUnion, threats to discharge them on knowledge that theywere supporting the Union, inquiries concerning personsAllen suspectedof unionaffiliation,and inquiries ofWagner and Groves as to whether they had removed listsof employees from Allen's desk for furnishing the Union.True, Wagner and Groves in all these conversations dis-claimed knowledge of union meetings, who was affiliatedwith the Union, and the like, but despite these disclaimersAllen's interrogation of both concerning the removal ofemployee lists from his desk, shows that he continued tosuspect them of cooperating with and supporting theUnion. In view of all these circumstances I am unable toagree with Respondent's able counsel that Allen wastotally lacking in knowledge and belief that Wagner andGroves were in any way involved in the union movement,and therefore, in discharging them, could not have beenprompted by antiunion considerations.It is significant, I think, that the discharges cameswiftly on the heels of the Union's filing a new represen-tation petition,and since both Wagner and Groves weredrivers, though not owner-drivers at the time, Allen maywell have regarded them as included in the voting unit.He is shown to have kept himself well informed in suchmatters. It is recalled that on the withdrawal of theUnion's first petition, he in effect taunted Bomer andquestioned whether the withdrawal was actually causedby the absence of union officials and legal representativesat the time scheduled for a hearing on the said petition. Inshort,Allen, by his own admissions to Wagner andGroves, had plenty of antiunion motivation for discharg-ing any employee he believed to be a union supporter andthe fact that he did not dischargeBomer, to his knowledgea leading union adherent, by no means precludes dis-criminatory action directed at employees less notoriouslyassociated with the union movement, such as Wagner andGroves.Upon the entire evidence I am convinced and find thatthe reasons advanced by Allen for the Wagner andGroves discharges were largely pretextuous and are notrealistically separable from a strong antiunion motivation.D. The Richard Lee Smith DischargeSmith was employed by Respondent in October 1965and discharged about a year later. He was an owner-operator; i.e., he owned and drove his own truck;was em-ployed as a "spotter"; i.e., he delivered batches of papersto certain points on assigned routes where they werepicked up by carriers who then distributed them to sub-scribers;was paid on a commission basis per thousandpapers delivered; and prior to the start of public schoolsin September 1966, was, according to Allen who super-vised and discharged him, a satisfactory employee.Thereafter,againaccording to Allen, he was frequentlylate in his deliveries and this gave rise to numerous com-plaints from carriers, many of whom were schoolboyswho had to complete their distribution of papers beforegoing to school. It was for this reason that he wasdischarged. Smith testified that he received no complaintsfrom carriers and that he was never warned, prior to hisdischarge, that his work was not satisfactory.Smith was instrumental in initiating the organizationcampaign among Respondent's owner-drivers; arrangedfor a first meeting with a union organizer at employeeNelson's home on about May 22; and in all collectedsome 19 union authorization cards from a total of about23 owner-operators. Admittedly, he obtained no cards on VAN NUYS PUBLISHING CO.421company premises;meetingswere held away from theplant; no company official questioned him concerning theUnion or engaged him in conversation about union activi-ties; and union activities among the employees was clan-destine.Allen's testimony with respect to Smith's late deliv-erieswas corroborated by Ralph Miller,assistantcircula-tionmanager, whose office, under the district manager,supervised the carriers.3 Complaints would normallycome to his office and if they concerned the spotters theywould be relayed to Allen. Miller was acting as districtmanager during the period in question, and testified con-cerning complaints that he received and passed on to Al-len: "They [the carrier boys] were calling in that theydidn't have their papers, and it wasn't the Company'sfault they didn't have them, because we were off the presson time, and there was really no reason the boys did't[sic] have their papersin timeto deliver in the morning."Apparently, other complaints were received when therewere late 'press runs. The carriers were required tocomplete their deliveries by 8 o'clock. Miller testified thatthe complaints were frequent, that from 7 to 15 carrierboys had complained on certain single occasions, and thatall complaints came from routes covered by Smith. Hefurther testified that on more than one occasion he calledAllen; on one occasion Allen replied that Smith had saidhe wasrunning alittle late because he stopped for a cupof coffee; and that when the complaints continued heasked Allen "if thisisgoingto keep on, what are yougoingto do about it?" Allen replied that he would "checkin on it."Allen did in fact "check in on it." On the evening of Oc-tober 19 andagainon October 21, Allen followed Smith,after the latter had picked up his papers, to a restaurant todetermine, apparently, whether Smith's failure to spot hispapers in time for the carrier boys to make their deliverieswas due to a "late press" or excessive time idled by Smithprior to spotting the papers. On each occasion, accordingto Allen, Smith spent more than an hour in the restaurantbefore starting on his delivery routes. On the second oc-casion,Allen was accompanied by employee Joel Thorn-ton, who testified in corroboration of Allen. During thesame period they observed another spotter, Jack Chase,entering a cafe and departing therefrom in about 20minutes.On October 24, Allen discharged Smith.Smith's testimony that at notimeprior to his dischargewas he warned about late deliveries was disputed byAllen who testified that in late September he told Smithabout receiving complaints from carriers on Smith'sroutes; informed him that the only acceptable excuse forlate deliveries was a "press breakdown" or "truck break-down" or "sickness;" that Smith replied that all he didwas "stop in a cafe," to which Allen replied, "excessivetimein a cafe is uncalled for especially when we are lateto start with," and that he had heard "rumors" that Smithtook more than just enough time for a cup of coffee. Allenfurther testified,without contradiction, other than ageneral denial that a warning was issued, that at the timehe issued this warning to Smith, Smith first suggested aroute change consolidating routes then covered by Em-ployeesBomerand Provencal, because his truck was bigenough, and that by loading first he could get the papersout as quick as both Bomer and Provencal who loadedlast.When Allen refused to go along with this suggestion,Smith referred to the filing of unfair labor practicecharges by Keith Wagner and Wayne Groves,' and said,"I could stop this trouble with the Union if you wouldgive me those routes. I also could stop Keith and Wayneif you would give me these routes, because I sell themnarcotics."5Allen testified that for a period after he issued thiswarning there were no complaints about Smith's latedeliveries, but soon the complaints began again, prompt-ing him to check up on time spent by Smith in restaurants.As to the discharge itself, after a telephone conversa-tion with Allen in which Allen informed Smith that hewas being discharged, Smith saw Allen at the plant. Allenhanded him his final check and termination papers, say-ing, according to Smith, "Sorry it has to be you." Smithtestified that Allen admitted to him that Smith had neverbeen latein hisdeliveries, or did not know when he was,and when Smith said, "What are you takingthis unionbusiness so personal for," Allen replied, "I didn't take itpersonal, Smith,untilyou and your buddies wanted Bud'sand my ass fired."Allen's version of the discharge interview was thatSmith said, "You know you can't make this stick on ex-cessive time in the cafe....It ismy word against yours,"and that Smith then began to curse him, saying that Allen"would be better off to just replace him on the routes butstillgive him his paychecks each week," and that if hedidn't,Allen would be "In trouble . . . you know I cansend hopheads to get you at your office ... and you knowif you are not home what a hophead would do to your wifeand child." Smith denied that he threatened Allen in thismanner.To Smith's threats and "propositions" Allenreplied that he would take his chances.Later that day, ata time in theevening when Smithwould reasonablyassumethat a number of employeeswould be assembled about the docks, Smith returned tothe plant and assailed Allen, in the presence of a group ofemployees,in languagethatwas extremely obscene,violent, threatening, and unfit to print (in this context) ;6challenged him to fight and brandished a wad of currencyas a wager that he was too cowardly to fight; threatenedthat he would "get" whoever took over his route; andchallenged Philip Hays, a fellow spotter, to fight andreferred to himas "oneof Jack's boys, a company man."The only response Allen made was to urge Smith toleave.Itwas Spotter Jack L. Chase's credited testimony thatat about 1 a.m. on October 25, when he was at one of hisstops, Smith pulled over in his truck, asked him if heknew who was taking over his, Smith's, job that night,who was "doing his. route," and when Chase answered inthe negative said, "I have looked over my route forwardand backward, and I can't find who is delivering it, and Iwould like to find him." Referring to his discharge, SmithJAllen testified that it was in September that he began receiving com-plaints about late deliveries, Miller that it was about the middle of Octoberwhen he first spoke to Allen about these complaints I do not attach thesignificance to this variance in testimony that the General Counsel claimsitsmerits.Except by reference to written memoranda,people are seldomable to fix dates with certainty, and their respective recollections willoften differ unless carefully rehearsed4The charge involving these two employees was filed on August 45On cross-examination, without objections to the questions asked,Smith admitted that hehad been convictedof a felony (manslaughter), andwas currently charged with"carryinga concealed weapon,a syringe, andamphetamine"Ido not rely on these matters in creditingportions of Al-len's testimony over that of Smith in some instances6The General Counselcharacterized his language as "a few choiceepithets"' 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDmade reference to Allen, "I go in there and call himeverything I can think of, and he won't come out in thealley with me. He won't fight me...." Chase describedSmith's appearance on this occasion as alarming: "Hewas swinging his arms around and I mean I felt uneasy Ijust felt he might hit me any minute."Smith denied that he threatened retaliation against any-one who filled the vacancy caused by his discharge, butotherwise did not deny the language and conduct at-tributed to him on the evening of October 23 by Allenand others.ConclusionsIdo not attach much weight to Respondent's argumentthat Allen was unaware of Smith's union activity at andprior to the time of the discharge, though there is in factno evidence that Smith engaged in such activity observa-ble by Allen, that discussions occurred between the twoconcerningunionactivity such as occurred between Al-len and Bomer. another spotter. who is still in Respond-ent'semploy, or that anyone informed Allen of Smith'srole in instituting the organizational drive. Allen has beenshown to have been very alert to all manifestations ofunion activity among a relatively small group of em-ployees under his immediate supervision, and to havebeen hotly opposed to it, and Smith's namewas one men-tioned in his interrogations of Groves.We also haveBomer's testimony that on the occasion of Smith'sdischarge Allen, apparently under the impression thatdismissal of the Union's representation petition meant adelay of another year before the Union could again try foran election, made some sarcastic remark about Bomer, orother employees, being "out of luck" for a year.7However, a compelling factor in Respondent's support isthat at the time of the discharge, the Union's petition hadbeen dismissed and apparently organizational efforts hadcome to a standstill. Also, I am convinced that there issubstance in the claim that after the start of school in Sep-tember complaints were received by Miller and passed onto Allen, that Smith was late in making his deliveries.There was a good deal of testimony to the effect that nodeadline was set for the drivers to spot the papers otherthan that they had to be spotted in time for the carrierschoolboys - there were hundreds - to make their delive-ries in time to enable them to attend school. A good dealof testimony was taken on how long it would take a carri-er to make his deliveries and, accordingly, how early thedriver would be required to spot the papers, but all of thistestimony was necessarily inconclusive since the timewould vary according to the requirements of the in-dividual carriers, how many papers each had to deliver,how long a route he serviced, and at what time eachwould have to complete his distribution in order to attendschool. I can see no reason for discrediting Miller's cor-roborative testimony His department had a separate lo-cation and was in all respects outside Allen's sphere ofauthority.Allen's action on two occasions in following Smith toa restaurant where Smith stopped before making hisdeliveries, is attacked by the General Counsel becauseadmittedly from the time they picked up the papers untilthey spotted them, the driver-owners were on their ownwith the single qualification that the papers had to bespotted on time. Whether they chose to stop and eat andhow long they took would be of no concern to the Com-pany provided they spotted the papers on their respectiveroutes in time for the carriers to get them delivered beforethe deadline of 8 o'clock or, in the case of carrier school-boys,in timefor the latter to attend school Allen's ex-planation of his action was anything but lucid, but it doesappear that on the two occasions when he followed Smiththerewas a late press and he may have had in mindforestalling Smith in giving this as a pretext for latedeliveriesFurther, Allen may have felt some need toconsolidate and strengthen his position in view of Smith's"propositions" and threats at the time he warned himabout late deliveries. I am convinced, contrary to Smith'stestimony, that this warning did occur, and credit Allen'sundisputed testimony about Smith's proposals for chang-ing routes with the inducement that he could requireGroves and Wagner to withdraw their charges because hefurnished them with "dope."Upon the entire testimony, though not free of doubt, Iam not convinced that a preponderance supports theGeneral Counsel's case, and accordingly I shall not findan 8(a)(3) violation, but were I so convinced I would har-bor no doubt whatever that Smith's conduct precedingand following his discharge disqualified him for reinstate-ment.His attempt to bargain on a change in routes withthe proffered inducement mentioned above; his threatsagainst Allen if the latter did not continue to issue him hisregular paychecks though he had been removed from thejob, his extremely obscene and violent denunciation ofAllen in the presence of rank-and-file employees super-vised by Allen; his villification of fellow spotter Hayesand attempt to engage both Allen and Hays in a fight; histhreats directed against anyone assigned to routes follow-ing his discharge, his attempts thereafter to learn theidentity of such person or persons, all combine to adegree of such character and magnitude that it would beunwarranted to order his reinstatement, with or withoutbackpay, under the guise of effectuating the policies ofthe Act. The public interest would not be served by such"remedial" action.iV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with the operations ofthe Respondent described in section II, above, have aclose, intimate, and substantial relationship to trade, traf-fice, and commerce among the several States, and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYHaving found that Respondent discharged its em-ployeesWayne Groves and Keith Wagner because oftheir union and concerted activities, I shall recommendthat the Respondent offer them immediate and full rein-statement to their former or substantially equivalent posi-tions, without prejudice to their seniority and other rightsand privileges,dismissingif necessary employees hired'Allen admitted that after his encounter with Smith, he said, "Whydon't they do the work and quit agitating trouble," but denied that he hadreference to union activities VAN NUYS PUBLISHING CO.423subsequent to their respective discharges, and make themwhole for any loss of pay suffered because of°the dis-crimination against them, by payment to them of a sum ofmoney equal to that which they normally would havebeen paid in Respondent's employ from the date of thedischarge to the date of Respondent's offer of reinstate-ment, less their net earnings, if any, during said period.Loss of pay under the backpay order recommendedabove shall be computed upon a quarterly basis in themanner established by the Board inF.W. WoolworthCompany,90 NLRB 289, and shall include the paymentof interest at the rate of 6 percent per annum to be com-puted in the manner set forth in IsisPlumbing & HeatingCo., 138 N LRB 716. Respondent's violations are of suchcharacter and scope that a broad cease-and-desist orderis required.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:CONCLUSIONS OF LAWIThe Respondent is an employer within the meaningof Section 2(2) of the Act, engaged in commerce and abusiness affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.By discharging its employees Keith Wagner andWayne Groves because of their union and concerted ac-tivities thereby discouraging membership in a labor or-ganization, Respondent has engaged in, and is engagingin, unfair labor practices within the meaning of Section8(a)(3) of the Act.4.Because of the aforesaid discharges; by unlawfullyinterrogating its employees concerning their union activi-ties and the union activities of their fellow employees;and by threatening to discharge employees found to havebeen engaging in union activities, the Respondent has en-gaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act.5.The aforesaid labor practices are unfair labor prac-tices affecting commerce within the meaning of Section2(6) and (7) of the Act.6.It has not been proven that Respondent dischargedits employee, Richard Lee Smith, because of his union orprotected concerted activities.[Recommended Order omitted from publication.]